Per Curiam.

The principal controversy between the parties is the inclusion by the commissioner of the cost -of' the license agreements in determining the value of appellant’s film library.
A case closely in point is Michael Todd Co. v. County of Los Angeles (1962), 57 Cal. 2d 684, 371 P. 2d 340, which concerned the valuation for property tax purposes of the *178negatives to the movie “Around The World In Eighty Days.” The court stated at page 696:
“* * * But it does not follow * * * that as a matter of tax law the ‘market value’ of the negatives — which cost some $5,000,000 to produce and had a potential earning power of many millions of dollars — was simply their salvage or scrap value of $1,000. The record established, rather, that for the purpose of -determining, ‘full cash value’ there was no actual marhet for the negatives without plaintiff’s copyright therein. The sole beneficial or productive use of the negative film of a motion picture is for making prints thereof for exhibition, whether such prints be sold or leased. * * (Emphasis sic.)
For tax purposes, appellant Twyman Films did not report in its tax returns the value of the film library at its “book value.” Appellant in fact only reported a value calculated by its accountant on a basis unrelated to what appellant had paid for the right to use the copyrighted films in its business.
■This court does not find the decision of the board to be either unreasonable or unlawful, and it is therefore affirmed. •

Decision affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, Cole, Cock and Locher, JJ., concur.
• Cole, J., of the.Third Appellate District, sitting for P. Brown, J.
Cook, J., of the Eleventh Appellate District, sitting for Sweeney, J.